Exhibit 99.6 CD INTERNATIONAL ENTERPRISES, INC., AND SUBSIDIARIES PRO FORMA FINANCIAL INFORMATION The following unaudited pro forma financial statements of CD International Enterprise, Inc.(“CDII”), are based on, and should be read in conjunction with: 1. CDII’s audited financial statements for the fiscal year ended September 30, 2011, and its unaudited financial statements on Form 10Q for the first quarter ended December 31, 2011. 2. The audited financial statements for the fiscal year ended September 30, 2011, and the unaudited financial statements for the first quarter ended December 31, 2011 for Golden Trust and Lingshi Magnesium. The pro forma financial statements give effect to the acquisition of CDII and the consolidation of Golden Trust (as a wholly owned subsidiary) and Lingshi Magnesium (as an 80% owned subsidiary), as well as the additional shares of common stock issued and other consideration offered in conjunction with the acquisition, as if the transaction had taken place on the date or at the beginning of the periods presented. - 1 - CD INTERNATIONAL ENTERPRISES AND SUBSIDIARIES PROFORMA CONSOLIDATED BALANCE SHEET December 31, 2011 CD International Lingshi Golden Trust Pro Forma Adjustments (A ) Pro Forma Consolidated (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ Marketable securities available for sale Marketable securities available for sale-related parties Accounts and notes receivables, net Accounts, loans and other receivables, and prepaid expenses - related parties Inventories, net Prepaid expenses and other current assets, net Restricted cash, current Total current assets Property, plant and equipment, net (1 ) Intangible assets Property use rights, net Other long-term assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Loans payable-short term $ $ Accounts payable and accrued expenses Accounts and other payables-related parties (7 ) Advances from customers and deferred revenue Other liabilities Taxes payable Total current liabilities Long-term liabilities Total Liabilities SHAREHOLDERS' EQUITY: Series A Convertible Preferred Stock Common Stock (2 ) Additional paid-in capital (5 ) Accumulated other comprehensive income (loss) (3 ) (Accumulated deficit) Retained earnings ) ) (4 ) ) Total CD International Enterprise, Inc., shareholders' equity Noncontrolling interest (6 ) Total shareholders' equity Total liabilities and equity $ (A): See related notes for explanation of pro forma adjustments. - 2 - Note(1): Denotes the write up amount of fixed assets from book value to fair value: Lingshi Magnesium $ Golden Trust Total $ (Included in fair value of net assets acquired in Note (7) below.) Note (2): Denotes 16,401,626 shares of our common shares issued to acquire Lingshi Magnesium and Golden Trust: No. of shares Value Common stock value APIC value Lingshi Magnesium $ Golden Trust Total $ See Note (5) Note (3): Denotes elimination of accumulated other comprehensive income (loss) from Lingshi Magnesium and Golden Trust: Lingshi Magnesium $ Golden Trust Total $ Note (4): Denotes elimination of (accumulated deficit) retained earnings from Lingshi Magnesium and Golden Trust: Lingshi Magnesium $ ) Golden Trust Total $ ) Note (5): Denotes impact on APIC due to the acquisition: APIC value of shares issued $ See Note (2) Surplus in acquisition See Note (7) Elimination of Lingshi APIC ) Elimination of Golden Trust APIC ) Elimination of acquirees' AOCI See Note (3) Elimination of acquirees' retained earnings ) See Note (4) Assignment of interest in subsidiary ) See Note (6) Total APIC adjustments $ ) Note (6): Denotes the assignment of our intererst in a subsidiary to non-controlling interest holders: Assignment of interest in Excel Rise $ See Note (5) Non-controlling interest investment in Lingshi Total $ Note (7): Surplus in acquisition: Total purchase price Amount Lingshi (80% of equity interest acquired) $ Golden Trust (100% of equity interest acquired) Total purchase price $ Net assets acquired (fair value) Amount Lingshi (80% of equity interest acquired) $ Golden Trust (100% of equity interest acquired) Total $ Surplus in acquisition $ $28,515,292 - $26,705,071 - 3 - CD INTERNATIONAL ENTERPRISES, INC., AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2011 CD International Lingshi Golden Trust Pro Forma Pro Forma Adjustments Consolidated (Audited) (Audited) (Audited) (Unaudited) (Unaudited) Revenues $ Revenues-related parties )
